[ikanoslogo.gif]

March 7, 2015




Omid Tahernia, President & CEO
c/o Ikanos Communications, Inc.
47669 Fremont Boulevard
Fremont, California 94538




Dear Omid:


Pursuant to a decision by the Compensation Committee of the Board of Directors,
we have agreed to the following modifications to your offer letter dated May 30,
2012, as amended on September 5, 2013 and November 17, 2014 (collectively, the
“Offer Letter”), as follows:


Paragraph (d) under “Compensation and Benefits” is to be amended and replaced in
its entirety by the following (and effected for the 1:10 reverse stock split
which occurred on February 13, 2015):


“(d) Equity Awards. An important component of our compensation package includes
the opportunity for ownership in our Company. Subject to Board approval, you
will be granted an option to purchase up to 210,000 shares of the Company’s
common stock (the “Option”) on your employment start date. The per-share
exercise price of the Option will equal the closing market price of the
Company’s common stock on the day the Option is granted. Starting on your first
day of employment with the Company, the Option will begin vesting with respect
to 150,000 shares (the “Time-Based Option Shares”) and the Time-Based Option
Shares will continue to vest, subject to your continued employment, over a four
year period, with 25% of such shares vesting on the first anniversary of your
employment start date and the balance vesting in equal quarterly installments
over the succeeding twelve (12) quarters.


“The remaining 60,000 shares (the “Performance-Based Option Shares”) will vest
over a one year period beginning upon the date(s) that certain stock price goals
are achieved. Specifically, vesting of the Performance-Based Option Shares will
be dependent upon your continued employment and the attainment of average
closing prices for the Company’s common stock for any period of twenty (20)
consecutive trading days as follows: (i) 30,000 shares begin vesting at a $8.20
average closing stock price; and (ii) the remaining 30,000 shares begin vesting
at a $12.30 average closing stock price. Once vesting begins, Performance-Based
Option Shares will vest in equal quarterly installments over the one year period
after the applicable average closing stock price target is achieved, subject to
your continued employment. For example, if the closing stock price equals or
exceeds $8.20/share for any period of twenty (20) consecutive trading days, then
the first tranche of 30,000 shares will vest over the following one year period
(beginning on the day after the referenced 20-day period), because the stock
price had equaled or exceeded the first price target.
 
“In the event of a Change of Control (as defined below), the above stock price
performance targets (if not previously achieved) will be evaluated against the
Change of Control deal price. (If either or both of the above stock price
targets have been achieved prior to a Change of Control, the respective
tranche(s) of Performance-Based Option Shares will fully vest upon the close of
the Change of Control.) To the extent that the deal price is equal to or in
excess of the first or second stock price targets, the corresponding tranche(s)
of the Performance-Based Option Shares will fully vest upon the close of the
Change of Control. If the deal price is equal to or in excess of $5.74 per
share, but less than the stock price target for a tranche, a pro rata portion of
the shares subject to that tranche will vest upon the close of the Change of
Control based on the ratio of (x) the excess of the deal price over the exercise
price, to (y) the excess of the applicable stock price target over the exercise
price, multiplied by the number of shares subject to that tranche, and the
balance of the shares subject to that tranche will terminate as of the close of
the Change of Control. For example, if the exercise



[ikanosaddress.gif][ikanoswebaddress.gif]

--------------------------------------------------------------------------------



Omid Tahernia, President & CEO
March 7, 2015
Page 2







price is $7.00 per share, and the deal price is $7.50 per share, 50/120 of the
30,000 shares subject to the $8.20 stock price target tranche will vest, and
50/530 of the 30,000 shares subject to the $12.30 stock price target tranche
will vest. If the deal price is less than $5.74 per share, each tranche will
terminate as of the close of the Change in Control.


“The Option will have a term of seven years, subject to earlier termination upon
termination of service, and will be subject to the terms and conditions of a
stock option agreement between you and the Company in a form approved by the
Board.”


Paragraph (e)(1)(iv) under “Involuntary Termination” has been amended and
replaced in its entirety by the following (and effected for the 1:10 reverse
stock split which occurred on February 13, 2015):


“(iv) if either or both of the above stock price targets ($8.20/$12.30) for the
Performance-Based Option Shares have been achieved prior to the date on which
your employment terminates, the respective tranche(s) of Performance-Based
Option Shares will fully vest upon your date of termination. If the average
closing price of the Company’s common stock over the twenty (20) consecutive
trading day period ending on (and including) your date of termination (or ending
on the last trading day before your termination date if you are terminated on a
Saturday, Sunday, or holiday) (the “Closing Price”) is equal to or in excess of
$5.74 per share, but less than the stock price target for a tranche, a pro rata
portion of the shares subject to that tranche will vest upon your date of
termination based on the ratio of (x) the excess of the Closing Price over the
exercise price, to (y) the excess of the applicable stock price target over the
exercise price, multiplied by the number of shares subject to that tranche, and
the balance of the shares subject to that tranche will terminate as of the date
of your termination. For example, if the exercise price is $7.00 per share, and
the Closing Price is $7.50 per share, 50/120 of the 30,000 shares subject to the
$8.20 stock price target tranche will vest, and 50/530 of the 30,000 shares
subject to the $12.30 stock price target tranche will vest. If the Closing Price
is less than $5.74 per share, each tranche will terminate as of the date of your
termination.”


No other provision in your Offer Letter, other than as specifically set forth
herein, shall be deemed to have been changed. For the avoidance of doubt, the
foregoing modification to your Offer Letter shall apply for purposes of your
Stock Option Agreement dated June 11, 2012 (the “Stock Option Agreement”), which
references your Offer Letter for the definition of “Change of Control” as used
therein.


* * *


We have also agreed, pursuant to a decision by the Compensation Committee, to
the corresponding modifications to your Stock Option Agreement, as follows:


The “Vesting Schedule” in the Stock Option Agreement is to be amended and
replaced in its entirety by the following (and effected for the 1:10 reverse
stock split which occurred on February 13, 2015):


“With respect to 150,000 shares subject to the Option (“Time-Based Option
Shares”), 25% of such Shares shall vest twelve months from the Vesting
Commencement Date on the same day of the month as the Vesting Commencement Date
and 6.25% of the Shares subject to the Option shall vest each quarter thereafter
on the same day of the month as the Vesting Commencement Date, subject to
Optionee continuing to be an employee of the Company through each such date,
such that all 150,000 Shares shall have completely vested on the four year
anniversary of the Vesting Commencement Date, unless that date falls on a
nonbusiness date, in which case the next business date shall apply.


“With respect to the remaining 60,000 Shares subject to the Option
(“Performance-Based Option Shares”), (i) 30,000 shares begin vesting when the
average closing stock price of the Company’s common stock on the Nasdaq Stock
Market over any period of twenty (20) consecutive trading days reaches $8.20;
and






--------------------------------------------------------------------------------



Omid Tahernia, President & CEO
March 7, 2015
Page 3







(ii) the remaining 30,000 shares begin vesting when the average closing stock
price of the Company’s common stock on the Nasdaq Stock Market over any period
of twenty (20) consecutive trading days reaches $12.30. The Performance-Based
Option Shares will vest in equal quarterly installments over the one year period
after the respective stock price target is achieved, subject to Optionee’s
continued employment. For example, if the average closing stock price equals or
exceeds $8.20/share for twenty (20) consecutive trading days, then the first
tranche of 30,000 shares will vest over the following one year period, because
the stock price had equaled or exceeded the first price target. In the event of
a Change of Control (as defined in the Offer Letter), the stock price
performance targets (if not previously achieved), will be evaluated against the
Change of Control deal price. To the extent that the deal price is equal to or
in excess of either of the stock price targets, the corresponding tranche of the
Performance-Based Option Shares will fully vest upon the close of the Change of
Control. If the deal price is equal to or in excess of $5.74 per share, but less
than the stock price target for a tranche, a pro rata portion of the shares
subject to that tranche will vest upon the close of the Change of Control based
on the ratio of (x) the excess of the deal price over the exercise price, to (y)
the excess of the applicable stock price target over the exercise price,
multiplied by the number of shares subject to that tranche, and the balance of
the shares subject to that tranche will terminate as of the close of the Change
of Control. For example, if the exercise price is $7.00 per share, and the deal
price is $7.50 per share, 50/120 of the 30,000 shares subject to the $8.20 stock
price target tranche will vest, and 50/530 of the 30,000 shares subject to the
$12.30 stock price target tranche will vest. If the deal price is less than
$5.74 per share, each tranche will terminate as of the close of the Change of
Control.


“Notwithstanding the foregoing, in the event the Company terminates Optionee’s
employment without Cause (as defined in the Offer Letter), or Optionee
terminates employment for Good Reason (as defined in the Offer Letter), then
subject to Optionee’s execution and nonrevocation of a release (in accordance
with the requirements described in the Offer Letter), the following acceleration
of vesting shall apply:


(A) The vesting of the Option shall accelerate with respect to that number of
Time-Based Option Shares that would have vested during the period through and
including the quarterly installment vesting date that falls on (if the
termination date is a quarterly installment vesting date), or the first such
date that falls after (if the termination date is not a quarterly installment
vesting date), the anniversary of Optionee’s termination date.


(B) If either or both of the above stock price targets ($8.20/$12.30) for the
Performance-Based Option Shares have been achieved prior to the date on which
Optionee’s employment terminates, the respective tranche(s) of Performance-Based
Option Shares will fully vest upon the date of termination. If the average
closing price of the Company’s common stock over the twenty (20) consecutive
trading day period ending on (and including) the date of termination (or ending
on the last trading day before the termination date if Optionee is terminated on
a Saturday, Sunday, or holiday) (the “Closing Price”) is equal to or in excess
of $5.74 per share, but less than the stock price target for a tranche, a pro
rata portion of the shares subject to that tranche will vest upon the date of
termination based on the ratio of (x) the excess of the Closing Price over the
exercise price, to (y) the excess of the applicable stock price target over the
exercise price, multiplied by the number of shares subject to that tranche, and
the balance of the shares subject to that tranche will terminate as of the date
of termination. For example, if the exercise price is $7.00 per share, and the
Closing Price is $7.50 per share, 50/120 of the 30,000 shares subject to the
$8.20 stock price target tranche will vest, and 50/530 of the 30,000 shares
subject to the $12.30 stock price target tranche will vest. If the Closing Price
is less than $5.74 per share, each tranche will terminate as of the date of
termination.


(C) If the Company terminates Optionee’s employment without Cause, or Optionee
terminates employment for Good Reason, within ninety (90) days prior to, or on
or within twelve (12) months following, a Change of Control , then in lieu of
the provisions set forth in the preceding clauses (A) and (B), the Time-Based
Option Shares will become fully vested upon such termination, and if such






--------------------------------------------------------------------------------



Omid Tahernia, President & CEO
March 7, 2015
Page 4







termination occurs within ninety (90) days prior to the Change of Control, the
vesting of the Performance-Based Option Shares will be subject to accelerated
vesting as described above based on the Change of Control “deal price” as if
Optionee were still employed through the close of the Change of Control. In
addition, if such termination occurs within ninety (90) days prior to the Change
of Control, the portion of the Option shares which would otherwise have been
forfeited upon such termination but for the occurrence of a Change of Control
within such ninety (90) day period after termination shall not be forfeited
until it is determined whether they are subject to accelerated vesting by reason
of the occurrence of a Change of Control within such subsequent ninety (90) day
period, and the period to exercise the Option with respect to any such shares
that do become vested by reason of the occurrence of such Change of Control
shall not expire until three months after the close of such Change of Control
(but in no event later than the expiration date of the Option), notwithstanding
any contrary provision of the Agreement (as defined below), but subject to
Section 19(c) of the Agreement.


“Notwithstanding the foregoing, the Performance-Based Option Shares with respect
to which the stock price targets have not been met prior to the Change of
Control, and which do not vest upon the Change of Control based upon the deal
price, as described in this Notice of Grant of Stock Option, shall not be
subject to accelerated vesting pursuant to Section 19 of the Agreement, even if
not assumed or substituted pursuant to the transaction.”


No other provision in your Stock Option Agreement, other than as specifically
set forth herein, shall be deemed to have been changed.


* * *


If the above modifications to your Offer Letter and Stock Option Agreement are
acceptable to you, please signed where indicated below.


Very sincerely yours,


Ikanos Communications, Inc.




/s/ George Pavlov
George Pavlov
Chairman, Compensation Committee of the Board of Directors






AGREED AND ACCEPTED:






/s/ Omid Tahernia        
Omid Tahernia




